

 S611 ENR: Sandia Pueblo Settlement Technical Amendment Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 611IN THE SENATE OF THE UNITED STATESAN ACTTo make a technical amendment to the T’uf Shur Bien
		  Preservation Trust Area Act, and for other purposes.1.Short
		titleThis Act may be cited as
		the Sandia Pueblo Settlement Technical
		Amendment Act.2.Sandia Pueblo
		Settlement technical amendmentSection 413(b) of the T’uf Shur Bien
		Preservation Trust Area Act (16 U.S.C. 539m–11(b)) is amended—(1)in
		the first sentence of paragraph (4), by striking conveyance and
		inserting title to be conveyed; and(2)by
		adding at the end the following:(6)Failure to
		  exchange(A)In
		  generalIf the land exchange authorized under paragraph (1) is
		  not completed by the date that is 30 days after the date of enactment of this
		  paragraph, the Secretary, on request of the Pueblo and the Secretary of the
		  Interior, shall transfer the National Forest land generally depicted as
		  Land to be Held in Trust on the map entitled Sandia Pueblo
		  Settlement Technical Amendment Act and dated October 18, 2013, to the
		  Secretary of the Interior to be held in trust by the United States for the
		  Pueblo—(i)subject to the
		  restriction enforced by the Secretary of the Interior that the land remain
		  undeveloped, with the natural characteristics of the land to be preserved in
		  perpetuity; and(ii)consistent with
		  subsection (c).(B)Other
		  transfersAfter the transfer under subparagraph (A) is complete,
		  the Secretary of the Interior, with the consent of the Pueblo, shall—(i)transfer to the
		  Secretary, consistent with section 411(c)—(I)the La Luz tract generally depicted on the
		  map entitled Sandia Pueblo Settlement Technical Amendment Act and
		  dated October 18,
		  2013;
		  and(II)the conservation
		  easement for the Piedra Lisa tract generally depicted on the
		  map entitled Sandia Pueblo Settlement Technical Amendment Act and
		  dated October 18,
		  2013; and(ii)grant to the
		  Secretary a right-of-way for the Piedra Lisa Trail within the Piedra Lisa tract
			 generally depicted on the
		  map entitled Sandia Pueblo Settlement Technical Amendment Act and
		  dated October 18,
		  2013..Speaker of the House of RepresentativesVice President of the United States and President of the Senate